ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, William Norman Rogers, to suspend the Respondent from the practice of law for 90 days. The Court having considered the Petition and the record herein, it is this 7th day of April, 2017, by the Court of Appeals of Maryland;
ORDERED, that Respondent, William Norman Rogers, be and he hereby is suspended from the practice of law in the State of Maryland for 90 days for violation of Rules 4.2 and 8.4(d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that the Clerk of this Court shall remove the name William Norman Rogers from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rules 19-736(d) and 19-761.